ACCEPTED
                                                                                       01-15-00799-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                10/20/2015 11:21:45 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                           Cause No. 01-15-00799-CR

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                     In the                    10/20/2015 11:21:45 AM
                                                                CHRISTOPHER A. PRINE
                             First Court of Appeals                     Clerk


                                    of Texas

                          ________________________

                       Jordan Quentin Wilson, Appellant

                                        v.

                          The State of Texas, Appellee

                          ________________________


                     On Appeal from the 177th District Court
                             Harris County, Texas
                      Trial Court Cause Number 1408418




           APPELLANT’S MOTION TO SUBSTITUTE COUNSEL


      Appellant, Jordan Quentin Wilson, files this motion requesting the Court

enter an order permitting Robert Wicoff to withdraw as the attorney of record on

appeal and substitute Jerald K. Graber as the attorney of record on appeal. Also,

this motion serves as notice to designate Jerald K. Graber as the new lead counsel

on appeal pursuant to T.R.A.P. 6.1(c), and in support would show:
      1. Robert Wicoff was appointed by the trial court to represent Appellant on

         appeal.

      2. Jerald K. Graber has been hired to represent Appellant on this appeal.

         Jerald K. Graber approves of this substitution of appellate counsel, as

         evidenced by his signature on this motion.

      3. Appellant approves of this substitution of appellate counsel.

      4. Robert Wicoff has been notified of this motion to substitute counsel, and

         he has no objections to the substitution of appellate counsel.

      5. There currently are no briefing deadlines in this case as the clerk’s record

         and the reporter’s record have not been filed.

      Appellant, Jordan Quentin Wilson, requests that this Court grant this Motion

to Substitute Counsel and designate Jerald K. Graber as lead counsel on this

appeal, and permit Robert Wicoff to withdraw.




         Respectfully Submitted,

         /s/ Jerald Graber                          /s/ Robert Wicoff
         Jerald K. Graber                           Robert Wicoff
         Texas Bar No. 08240320                     (signed by permission)
         917 Franklin, Suite 510
         Houston, TX 77002
         713-224-2323 (phone)
         713-227-990 (fax)
         Email : graberlaw@sbcglobal.net
         Attorney for Mr. Wilson
                                 Certificate of Service

      I certify that a copy of this motion has been served on Assistant District

Attorney Alan Curry, Harris County District Attorney’s Office, via email at

curry_alan@dao.hctx.net on October 20, 2015.



                                                          /s/ Jerald Graber
                                                          Jerald K. Graber
                                                          Attorney for Mr. Wilson